Citation Nr: 1507321	
Decision Date: 02/19/15    Archive Date: 02/26/15

DOCKET NO.  13-06 146A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for a right knee disability.

2.  Entitlement to an initial rating in excess of 10 percent for a back disability. 

3.  Entitlement to an initial rating in excess of 10 percent for a right hip disability.  

4.  Entitlement to an initial compensable rating for a left hip disability. 

5.  Entitlement to a total disability rating based on individual unemployability (TDIU).  


REPRESENTATION

Veteran represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel



INTRODUCTION

The Veteran had active service from August 1968 to March 1969.  

This matter is on appeal from a September 2010 rating decision by the Detroit, Michigan, regional office (RO) of the Department of Veterans Affairs (VA).  Jurisdiction over the appeal is currently with the RO in Los Angeles, California.  

This appeal was previously before the Board in August 2014, at which time it was remanded in order to schedule the Veteran for a hearing.  The Veteran was afforded a video conference hearing before the undersigned Veterans Law Judge in October 2014.  A transcript is in the record. 

In another letter in May 2014, the Veteran submitted a claim for entitlement to TDIU.  However, as a claim for TDIU is incorporated into all increased rating claims when raised by the record, this issue is included in the current appeal.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran submitted a February 2014 statement in which he reported he was admitted to the West Los Angeles VA Domiciliary in October 2013, where he was also receiving treatment for his service connected disabilities.  A note from a VA nurse was also received in February 2014 which states that the Veteran had been undergoing physical therapy for his service connected back, hip, and knee disabilities since December 2013. 

The Veteran testified at the October 2014 hearing that he was told by the VA Vocational Rehabilitation program that he was unable to be hired.  He has submitted copies of the letters he received from VA Vocational Rehabilitation informing him that it would not be feasible for him to obtain suitable employment at this point in time due to the severity of his disabilities.

The Veteran also testified that he is in receipt of disability benefits from the Social Security Administration (SSA).  

The Veteran testified that he was scheduled to under right hip replacement later that same month.  A VA Form 21-4138 was received on October 24, 2014 stating that the Veteran had undergone right hip replacement at the VA Medical Center in West Los Angeles.  

These records have not been obtained, but because they are relevant to the issues on appeal; VA has a duty to obtain them.  38 U.S.C.A. § 5103A (West 2014).

The recent surgery provides evidence of a change in the right hip disability since the last examination.  VA has a duty to provide the Veteran a new examination.  Snuffer v. Brown, 10 Vet. App. 400 (1997)

A claim for entitlement to service connection for an acquired psychiatric disability was raised by the Veteran in a May 2014 letter.  It was referred for adjudication by the RO in the August 2014 remand.  There is no indication that this matter has been adjudicated.  It is intertwined with the issue of entitlement to TDIU.

Accordingly, the case is REMANDED for the following action:

1.  Obtain all VA treatment records pertaining to the service connected disabilities since September 2010; including those per from the VA Medical Center in West Los Angeles, California.  This should include ongoing treatment, physical therapy, and the records pertaining to the October 2014 hip replacement surgery and related follow-up treatment.  All records should be associated with the evidentiary record.  

2.  Contact the Social Security Administration and request a copy of the decision that awarded the Veteran disability benefits.  All medical records relied on to reach this decision should also be obtained.  

3.  Obtain the Veteran's VA Vocational Rehabilitation folder and associate it or a copy with the claims file.  

4.  Schedule the Veteran for a VA examination of his right hip in order to determine the severity of the disability.  All indicated tests and studies should be conducted.  The examiner must review the claims file.  

5.  Adjudicate the claim for service connection for a psychiatric disability.

6.  If there is any period during the current appeal when the Veteran was unemployed and did not meet the percentage requirements for TDIU, refer the TDIU claim to the Director of VA's Compensation and Pension Service for adjudication in accordance with 38 C.F.R. § 4.16(b) (2014).

7.  If any benefit sought on appeal, remains denied, issue a supplemental statement of the case.  Then return the appeal to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

